UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) SANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2015 OR * TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-124115 WNC HOUSING TAX CREDIT FUND VI, L.P., Series 13 (Exact name of registrant as specified in its charter) California 20-2355224 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 17782 Sky Park Circle 92614-6404 Irvine, CA (Zip Code) (Address of principal executive offices) (714) 662-5565 (Telephone number) Securities registered pursuant to Section 12(b) of the Act: NONE Securities registered pursuant to section 12(g) of the Act: UNITS OF LIMITED PARTNERSHIP INTEREST (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes NoX Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes No X Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filerXSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. INAPPLICABLE DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). NONE Page PART I Item1. Business 3 Item1A. Risk Factors 5 Item1B. Unresolved Staff Comments 13 Item2. Properties 13 Item3. Legal Proceedings Item 4. Mine Safety Disclosures 17 PARTII Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item 5A. 17 Item 5B. Use of Proceeds 17 Item 5C. Purchases of Equity Securities by the Issuers and Affiliated Purchasers 17 Item6. Selected Financial Data 18 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item7A. Quantitative and Qualitative Disclosures about Market Risk 27 Item8. Financial Statements and Supplementary Data 27 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 28 Item9A. Controls and Procedures 28 Item9B. Other Information 29 PARTIII Item10. Directors, Executive Officers and Corporate Governance 29 Item11. Executive Compensation 32 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 33 Item13. Certain Relationships and Related Transactions, and Director Independence 34 Item14. Principal Accountant Fees and Services 34 PARTIV Item15. Exhibits and Financial Statement Schedules 35 SIGNATURES 42 2 PART 1. Item 1.Business Organization WNC Housing Tax Credit Fund, VI, L.P., Series 13, a California Limited Partnership (the "Partnership"), was formed on February 7, 2005 under the laws of the State of California, and commenced operations on December 14, 2005.The Partnership was formed to invest primarily in other limited partnerships or limited liability companies (the “Local Limited Partnerships”) which own multi-family housing complexes (“Housing Complexes”) that are eligible for Federal low income housing tax credits ("Low Income Housing Tax Credits"). The local general partners (the “Local General Partners”) of each Local Limited Partnership retain responsibility for maintaining, operating and managing the Housing Complex. Each Local Limited Partnership is governed by its agreement of limited partnership or operating agreement (the “Local Limited Partnership Agreement”). The general partner of the Partnership is WNC National Partners, LLC (the "General Partner").The general partner of the General Partner is WNC & Associates, Inc. ("Associates"). The chairman and the president of Associates own all of the outstanding stock of Associates. The business of the Partnership is conducted primarily through Associates, as the Partnership and the General Partner have no employees of their own. Pursuant to a registration statement filed with the U.S. Securities and Exchange Commission (the “SEC”) on April 18, 2005, the Partnership commenced a public offering of 25,000 units of limited partnership interest (“Partnership Units”) at a price of $1,000 per Partnership Unit.The required minimum offering amount of $1,400,000 was achieved by December 14, 2005.Total subscriptions for 20,981 Partnership Units had been accepted, representing $20,965,400, which is net of volume discounts of $4,540 and dealer discounts of $11,060. Holders of Partnership Units are referred to herein as “Limited Partners.”As of March 31, 2015 and 2014, a total of 20,951 and 20,971, respectively, Partnership Units remain outstanding. The General Partner has a 0.1% interest in operating profits and losses, taxable income and losses, in cash available for distribution from the Partnership and tax credits.The Limited Partners will be allocated the remaining 99.9% interest in proportion to their respective investments.This offering was closed on September 21, 2006. The Partnership shall continue in full force and effect until December 31, 2070, unless terminated prior to that date, pursuant to the Partnership Agreement (as defined below) or law. Description of Business The Partnership's principal business objective is to provide its Limited Partners with Low Income Housing Tax Credits.The Partnership's principal business therefore consists of investing as a limited partner or non-managing member in Local Limited Partnerships, each of which will own and operate a Housing Complex which will qualify for the Low Income Housing Tax Credits.In general, under Section 42 of the Internal Revenue Code, an owner of low income housing can receive the Low Income Housing Tax Credits to be used to reduce Federal taxes otherwise due in each year of a ten-year credit period. Each Housing Complex is subject to a 15-year compliance period (the “Compliance Period”), and under state law may have to be maintained as low income housing for 30 or more years. 3 As a consequence of the provisions of tax law in effect for dispositions of buildings prior to August 2008, in order to avoid recapture of Low Income Housing Tax Credits, the Partnership expected that it would not dispose of its interests in Local Limited Partnerships (“Local Limited Partnership Interests”) or approve the sale by any Local Limited Partnership of its Housing Complex prior to the end of the applicable Compliance Period. That provision of law was amended in 2008 (i)to provide that there would be no recapture on sale of a Low Income Housing Tax Credit building during the Compliance Period if it were reasonable to expect at the time of sale that the building would continue to be operated as qualified low income housing (see “Exit Strategy” below) and (ii)to eliminate the possibility of posting a bond against potential recapture.The Partnership is not seeking to sell its Local Limited Partnership Interests.And, because of (i) the nature of the Housing Complexes and the Local Limited Partnership Interests, (ii) the difficulty of predicting the resale market for low-income housing, (iii) the current economy, and (iv) the ability of lenders to disapprove of transfer, it is not possible at this time to predict when the liquidation of the Partnership's assets and the disposition of the proceeds, if any, in accordance with the Partnership's Agreement of Limited Partnership dated February 7, 2005 (the "Partnership Agreement"), would occur.Furthermore, the codification of the economic substance doctrine as part of 2010 legislation has created some uncertainty about the deductibility of losses from low income housing that is not generating Low Income Housing Tax Credits, and this could have an adverse effect on the resale market for Housing Complexes and Local Limited Partnership Interests.Until a Local Limited Partnership Interest or the related Housing Complex is sold, it is anticipated that the Local General Partner would continue to operate such Housing Complex. The Partnership originally invested in ten Local Limited Partnerships, three of which have been sold or otherwise disposed of as of March 31, 2015. Each of these Local Limited Partnerships owns or owned a Housing Complex that is eligible for the Federal Low Income Housing Tax Credits. Certain Local Limited Partnerships may also benefit from additional government programs promoting low or moderate income housing. Exit Strategy The Compliance Period for a Housing Complex is generally 15 years following construction or rehabilitation completion. Associates was one of the first in the industry to offer syndicated investments in Low Income Housing Tax Credits.The initial programs have completed their Compliance Periods.Upon the sale of a Local Limited Partnership Interest or Housing Complex after the end of the Compliance Period, there would be no recapture of Low Income Housing Tax Credits.A sale prior to the end of the Compliance Period must satisfy the reasonable belief test outlined above to avoid recapture. The following table reflects the end of the ten-year credit period and the fifteen-year Compliance Period of each remaining Housing Complex: Local Limited Partnership Name Expected last year of credit delivery 15-year Expiration Date 909 4th YMCA, L.P. Crestview Housing, L.P. Davenport Housing VII, L.P. FDI-Country Square, LTD FDI-Park Place, LTD Head Circle, L.P. Pleasant Village, L.P. With that in mind, the General Partner is continuing its review of the Housing Complexes, with special emphasis on the more mature Housing Complexes such as any that have satisfied the IRS compliance requirements.The review considers many factors, including extended use requirements (such as those due to mortgage restrictions or state compliance agreements), the condition of the Housing Complexes, Partnership cash flow, and the tax consequences to the Limited Partners from the sale of the Housing Complexes. During the year ended March 31, 2011, the Partnership sold two Local Limited Partnerships, Fernwood Meadows, L.P. (“Fernwood”) and Sierra’s Run, L.P., (“Sierra’s Run”), in order to generate sufficient equity to complete the purchase of additional Low Income Housing Tax Credits for Davenport VII, L.P. (“Davenport”). Fernwood and Sierra’s Run will complete their Compliance Periods in 2022; therefore there is a risk of tax credit recapture.The maximum exposure of recapture (excluding the interest and penalties related to the recapture) is $177,508 and $170,246, respectively, for Fernwood and Sierra’s Run, which equates to $16.57 per Partnership Unit in the aggregate.Under the circumstances, the General Partner believes there is a reasonable expectation that each Local Limited Partnership will continue to be operated as qualified low income housing for the balance of its Compliance Period, and, accordingly, does not anticipate that there will be any recapture. During the year ended March 31, 2015, the underlying Housing Complex of Grove Village Limited Partnership (“Grove Village”) was sold resulting in the termination of the Partnership’s Local Limited Partnership interest. Grove Village was appraised for $1,700,000 and had a mortgage note balance of $5,756,079 as of December 31, 2013. The sale price was $1,690,000, of which approximately $99,000 was used for third party brokerage fees, $239,000 was used for liens held by the City of Dallas for past due water and sewer fees, $36,000 was used for corporate liens, $77,000 was used for liens in litigation, $8,000 was paid to TDHCA, $129,000 was used to pay past due property taxes, $60,000 was used to pay past due payables, and $10,000 was used for prorated prepaid rents. Lastly there was $100,000 to remain in escrow for 60 days for any unforeseen payables or liens are brought forward. After a deduction of $7,944 in escrow expenses, $92,056 was reimbursed to the Partnership in April 2015. Of the balance, $625,000 was used for repayment of the mortgage note. Although the note was being carried on the books at $5,756,079, the note had been acquired by Associates for $625,000. The new loan holder accepted $625,000 as payment in full, although it was entitled to the full outstanding amount. The difference between $5,756,079 and $625,000 is cancelation of debt income and will flow through to the investors as such. It will appear on the 2015 Forms K-1, as will all results of the sale. To date, proceeds of $409,495 have been received by the Partnership, of which $306,244 was received during the year ended March 31, 2015. These proceeds are being held in the Partnership’s reserves and no distributions to partners are expected. The Partnership has incurred $43,509 approximately in sales related expenses which will be netted against the proceeds from the sale in calculating the gain on the sale. The Partnership’s investment balance in Grove Village immediately prior to the sale was zero; and $99,130 of capital contributions payable were written off resulting in a gain of $361,865. Additional gains could be recognized due to the cancellation of debt income. Due the fact that 8609’s were never obtained for Grove Village there is no applicable Compliance Period. Subsequent to March 31, 2015, the Partnership entered into an Agreement to Gift with The Young Men’s Christian Association of Greater Seattle, a nonprofit corporation, for its Local Limited Partnership interest in 909 4th YMCA Limited Partnership (“909 4th”).909 4th was appraised for $8,700,000 with an effective date in January 2015. The Partnership received reimbursements of $2,400 for appraisal expenses, $5,120 for legal fees, and $1,600 for sale valuation services. The Partnership incurred $2,660 of sales related expenses which were netted against the reimbursements from the sale in calculating the gain on sale. The investment balance was zero at the time of the sale of the Local Limited Partnership; therefore a gain of $6,460 was recorded during the period. The Compliance Period for 909 4th has expired so there is no risk of tax credit recapture to the investors. 4 Subsequent to March 31, 2015, the underlying Housing Complex of Pleasant Village Limited Partnership (“Pleasant Village”) was sold, resulting in the termination of the Partnership’s Local Limited Partnership interest. Pleasant Village was appraised for $1,800,000 and had a mortgage note balance of $5,344,000 as of December 31, 2014. The sale price was $2,450,000,of which $109,000 was used for third party brokerage fees, $22,000 was used for the LIHTC recapture bond, $9,000 was paid to TDHCA, $235,000 was used to pay past due property taxes, $32,000 was used for prorated prepaid rents, and $10,000 was used to pay title fees, escrow fees and sale related expenses. Lastly there was $272,000 to remain in escrow for up to 90 days for any unforeseen payables or liens that are brought forward. Sale proceeds of $1,760,418 was reimbursed to the Partnership, in which $625,000 was used for repayment of the mortgage note. Although the note was being carried on the books at $5,756,079, the note had been acquired by Pleasant Village Lending Partner, LLC for $625,000. The new loan holder accepted $625,000 as payment in full, although it was entitled to the full outstanding amount. The remaining $1,135,418 is being held in the Partnership’s reserves and no distributions to partners are expected due to the fact that the Partnerships liabilities exceed the cash received. The Partnership has incurred approximately $8,000 in sales related expenses which will be netted against the proceeds from the sale for calculating the gain on the sale. Upon identifying those Housing Complexes with the highest potential for a successful sale, refinancing or re-syndication, the Partnership expects to proceed with efforts to liquidate them or the applicable Local Limited Partnership Interests. The objective is to wind down the Partnership after Low Income Housing Tax Credits are no longer available. Local Limited Partnership Interests may be disposed of at any time by the General Partner in its discretion. The proceeds from the disposition of any Housing Complex will be used first to pay debts and other obligations per the applicable Local Limited Partnership Agreement.Any remaining proceeds will then be paid to the partners of the Local Limited Partnership, including the Partnership, in accordance with the terms of the applicable Local Limited Partnership Agreement. The sale of a Housing Complex may be subject to other restrictions and obligations.Accordingly, there can be no assurance that a Local Limited Partnership will be able to sell its Housing Complex.Even if it does so, there can be no assurance that any amounts of cash will be distributed to the Limited Partners, as the proceeds first would be used to pay Partnership obligations and to fund reserves.Similarly, there can be no assurance that the Partnership will be able to sell its Local Limited Partnership Interests, or that cash therefrom would be available for distribution to the Limited Partners. Item 1A.Risk Factors Set forth below are the risks the Partnership believes are the most significant to the Limited Partners.The Partnership and the Local Limited Partnerships operate in a continually changing business environment and, therefore, new risks emerge from time to time.This section contains some forward-looking statements.For an explanation of the qualifications and limitations on forward-looking statements, see Item 7. (a)Risks arising from the Internal Revenue Code rules governing Low Income Housing Tax Credits Low Income Housing Tax Credits might not be available.If a Housing Complex does not satisfy the requirements of Internal Revenue Code Section 42, then the Housing Complex will not be eligible for Low Income Housing Tax Credits. Low Income Housing Tax Credits might be less than anticipated. The Local General Partners will calculate the amount of the Low Income Housing Tax Credits. No opinion of counsel will cover the calculation of the amount of Low Income Housing Tax Credits. The IRS could challenge the amount of the Low Income Housing Tax Credits claimed for any Housing Complex under any of a number of provisions set forth in Internal Revenue Code Section 42. A successful challenge by the IRS would decrease the amount of the Low Income Housing Tax Credits from the amount paid for by the Partnership. Low Income Housing Tax Credits may be recaptured if Housing Complexes are not owned and operated for 15 years. Housing Complexes must comply with Internal Revenue Code Section 42 for the 15-year Compliance Period. Low Income Housing Tax Credits will be recaptured with interest to the extent that a Housing Complex is not rented as low income housing or in some other way does not satisfy the requirements of Internal Revenue Code Section 42 during the Compliance Period For these purposes, disposition includes transfer by way of foreclosure. It will be up to the Partnership to determine whether to post a bond. There is no obligation under the agreements with the Local Limited Partnerships that the Local Limited Partnerships must do so. 5 There can be no assurance that recapture will not occur.If it does, recapture will be a portion of all Low Income Housing Tax Credits taken in prior years for that Housing Complex, plus interest.During the first 11 years of the Compliance Period, non-compliance results in one-third of the Low Income Housing Tax Credits up to that point for the particular Housing Complex being recaptured, plus interest.Between years 12 and 15, the recapture is phased out ratably. Sales of Housing Complexes are subject to limitations which may impact a Local Limited Partnership’s ability to sell its Housing Complex.Each Local Limited Partnership executes an extended low income housing commitment with the state in which the Housing Complex is located.The extended low income housing commitment states the number of years that the Local Limited Partnership and any subsequent owners must rent the Housing Complex as low income housing.Under Federal law, the commitment must be for at least 30 years.The commitment, actually agreed to, may be significantly longer than 30 years.In prioritizing applicants for Low Income Housing Tax Credits, most states give additional points for commitment periods in excess of 30 years.On any sale of the Housing Complex during the commitment period, the purchaser would have to agree to continue to rent the Housing Complex as low income housing for the duration of the commitment period.This requirement reduces the potential market, and possibly the sales price, for the Housing Complexes.The sale of a Housing Complex may be subject to other restrictions.For example, Federal lenders or subsidizers may have the right to approve or disapprove a purchase of a Housing Complex.Accordingly, there can be no assurance that a Local Limited Partnership will be able to sell its Housing Complex.Even if it does so, there can be no assurance that any amount of cash will be distributed to the Limited Partners.The Partnership would first use sale proceeds to pay obligations of the Partnership.As a result, a material portion of the Low Income Housing Tax Credits may represent a return of the money originally invested in the Partnership. As part of the recently enacted health care legislation, Congress has codified the economic substance doctrine. Because of its recent enactment, the full reach of this provision is unclear.Inasmuch as Housing Complexes might offer no benefit to a purchaser other than tax benefits, it is possible that the economic substance doctrine could be interpreted to limit deduction of tax losses from Housing Complexes, which would be expected to have a significant adverse effect on the sale value of the Housing Complexes and the Local Limited Partnership Interests. Limited Partners can only use Low Income Housing Tax Credits in limited amounts.The ability of an individual or other non-corporate Limited Partner to claim Low Income Housing Tax Credits on his individual tax return is limited. For example, an individual Limited Partner can use Low Income Housing Tax Credits to reduce his tax liability on: · an unlimited amount of passive income, which is income from entities such as the Partnership, and · $25,000 in income from other sources. However, the use of Low Income Housing Tax Credits by an individual against these types of income is subject to ordering rules, which may further limit the use of Low Income Housing Tax Credits.Some corporate Limited Partners are subject to similar and other limitations. They include corporations which provide personal services, and corporations which are owned by five or fewer shareholders. Any portion of a Low Income Housing Tax Credit which is allowed to a Limited Partner under such rules is then aggregated with all of the Limited Partner’s other business credits.The aggregate is then subject to the general limitation on all business credits.That limitation provides that a Limited Partner can use business credits to offset the Limited Partner’s annual tax liability equal to $25,000 plus 75% of the Limited Partner’s tax liability in excess of $25,000. However, there may be limits on the use business credits to offset any alternative minimum tax.All of these concepts are extremely complicated. (b)Risks related to investment in Local Limited Partnerships and Housing Complexes Because the Partnership has few investments, each investment will have a great impact on the Partnership’s results of operations.Any single Housing Complex experiencing poor operating performance, impairment of value or recapture of Low Income Housing Tax Credits will have a significant impact upon the Partnership as a whole. 6 The failure to pay mortgage debt could result in a forced sale of a Housing Complex. Each Local Limited Partnership leverages the Partnership’s investment therein by incurring mortgage debt. A Local Limited Partnership’s revenues could be less than its debt payments and taxes and other operating costs.If so, the Local Limited Partnership would have to use working capital reserves, seek additional funds, or suffer a forced sale of its Housing Complex, which could include a foreclosure.The same results could occur if government subsidies ceased.Foreclosure would result in a loss of the Partnership’s capital invested in the Housing Complex.Foreclosure could also result in a recapture of Low Income Housing Tax Credits, and a loss of Low Income Housing Tax Credits for the year in which the foreclosure occurs. If the Housing Complex is highly-leveraged, a relatively slight decrease in the rental revenues could adversely affect the Local Limited Partnership’s ability to pay its debt service requirements. Mortgage debt may be repayable in a self-amortizing series of equal installments or with a large balloon final payment.Balloon payments maturing prior to the end of the anticipated holding period for the Housing Complex create the risk of a forced sale if the debt cannot be refinanced. There can be no assurance that additional funds will be available to any Local Limited Partnership if needed on acceptable terms or at all. The Partnership does not control the Local Limited Partnerships and must rely on the Local General Partners. The Local General Partners will make all management decisions for the Local Limited Partnerships and the Housing Complexes.The Partnership has very limited rights with respect to management of the Local Limited Partnerships. The Partnership will not be able to exercise any control with respect to Local Limited Partnership business decisions and operations. Consequently, the success of the Partnership will depend on the abilities of the Local General Partners. Housing Complexes subsidized by other government programs are subject to additional rules which may make it difficult to operate and sell Housing Complexes.Some or all of the Housing Complexes receive or may receive government financing or operating subsidies in addition to Low Income Housing Tax Credits.The following are risks associated with some such subsidy programs: · Obtaining tenants for the Housing Complexes.Government regulations limit the types of people who can rent subsidized housing. These regulations may make it more difficult to rent the residential units in the Housing Complexes. · Obtaining rent increases.In many cases rents can only be increased with the prior approval of the subsidizing agency. · Limitations on cash distributions.The amount of cash that may be distributed to owners of subsidized Housing Complexes is less than the amount that could be earned by the owners of non-subsidized Housing Complexes. · Limitations on sale or refinancing of the Housing Complexes.A Local Limited Partnership may be unable to sell its Housing Complex or to refinance its mortgage loan without the prior approval of the lender or state allocating agency. The lender or state allocating agency may withhold such approval in the discretion of the lender or state allocating agency. Approval may be subject to conditions, including the condition that the purchaser continues to operate the property as affordable housing for terms which could be as long as 30 years or more. In addition, any prepayment of a mortgage may result in the assessment of a prepayment penalty. · Limitations on transfers of interests in Local Limited Partnerships.The Partnership may be unable to sell its interest in a Local Limited Partnership without the prior approval of the lender or state allocating agency.The lender or state allocating agency may withhold such approval in the discretion of the lender or state allocating agency.Approval may be subject to conditions. · Limitations on removal and admission of Local General Partners.The Partnership may be unable to remove a Local General Partner from a Local Limited Partnership except for cause, such as the violation of the rules of the lender or state allocating authority.Regulations may prohibit the removal of a Local General Partner or permit removal only with the prior approval of the lender.Regulations may also require approval of the admission of a successor Local General Partner even upon the death or other disability of a Local General Partner. · Limitations on subsidy payments. Subsidy payments may be fixed in amount and subject to annual legislative appropriations. The rental revenues of a Housing Complex, when combined with the maximum committed subsidy, may be insufficient to meet obligations. Congress or the state legislature, as the case may be, may fail to appropriate or increase the necessary subsidy.In those events, the mortgage lender could foreclose on the Housing Complex unless a workout arrangement could be negotiated. 7 · Possible changes in applicable regulations.Legislation may be enacted which adversely revises provisions of outstanding mortgage loans.Such legislation has been enacted in the past. · Limited Partners may not receive distributions if Housing Complexes are sold. There is no assurance that Limited Partners will receive any cash distributions from the sale or refinancing of a Housing Complex. The price at which a Housing Complex is sold may not be high enough to pay the mortgage and other expenses at the Local Limited Partnership and Partnerships levels which must be paid at such time.If that happens, a Limited Partner’s return would be derived only from the Low Income Housing Tax Credits and tax losses. Similar risks apply to sales of Local Limited Partnership Interests. Uninsured casualties could result in losses and recapture. There are casualties which are either uninsurable or not economically insurable.These include earthquakes, floods, wars and losses relating to hazardous materials or environmental matters.If a Housing Complex experienced an uninsured casualty, the Partnership could lose both its invested capital and anticipated profits in such property.Even if the casualty were an insured loss, the Local Limited Partnership might be unable to rebuild the destroyed property.A portion of prior Low Income Housing Tax Credits could be recaptured and future Low Income Housing Tax credits could be lost if the Housing Complex was not restored within a reasonable period of time.Any liability judgments against the Local Limited Partnership could exceed available insurance proceeds or otherwise materially and adversely affect the Local Limited Partnership. The cost of liability and casualty insurance has increased in recent years.Casualty insurance has become more difficult to obtain and may require large deductible amounts. Housing Complexes without financing or operating subsidies may be unable to pay operating expenses. If a Local Limited Partnership were unable to pay operating expenses, one result could be a forced sale of its Housing Complex.If a forced sale occurs during the Compliance Period for a Housing Complex, a partial recapture of Low Income Housing Tax Credits could occur. In this regard, some of the Local Limited Partnerships may own Housing Complexes which have no subsidies other than Low Income Housing Tax Credits.Those Housing Complexes do not have the benefit of below-market-interest-rate financing or operating subsidies which often are important to the feasibility of low income housing.Those Housing Complexes rely solely on rents to pay expenses. However, in order for any Housing Complex to be eligible for Low Income Housing Tax Credits, it must restrict the rent which may be charged to tenants.Over time, the expenses of a Housing Complex will increase.If a Local Limited Partnership cannot increase its rents, it may be unable to pay increased operating expenses. The Partnership’s investment protection policies will be worthless if the net worth of the Local General Partners is not sufficient to satisfy their obligations.There is a risk that the Local General Partners will be unable to perform their financial obligations to the Partnership.The General Partner has not established a minimum net worth requirement for the Local General Partners.Rather, at the time of the Partnership’s investment, each Local General Partner demonstrated a net worth which the General Partner believed was appropriate under the circumstances. The assets of the Local General Partners are likely to consist primarily of real estate holdings and similar assets. The fair market value of these types of assets is difficult to estimate. These types of assets cannot be readily liquidated to satisfy the financial guarantees and commitments which the Local General Partners make to the Partnership.Moreover, other creditors may have claims on these assets. No escrow accounts or other security arrangements will be established to ensure performance of a Local General Partner’s obligations. The cost to enforce a Local General Partner’s obligations may be high. If a Local General Partner does not satisfy its obligations the Partnership may have no remedy, or the remedy may be limited to removing the Local General Partner as general partner of the Local Limited Partnership. Fluctuating economic conditions can reduce the value of real estate. The Partnership’s principal business objective is providing its Limited Partners with Low Income Housing Tax Credits, not the generation of gains from the appreciation of real estate held by the Local Limited Partnerships.In its financial statements, the Partnership has carried its investments in Local Limited Partnerships at values equal to or less than the sum of the total amount of the remaining future Low Income Housing Tax Credits estimated to be allocated to the Partnership and the estimated residual value to the Partnership of its interests in the Local Limited Partnerships.As of March 31, 2015, 2014 and 2013, the Partnership had reduced the carrying amount to $0 with respect to three, four and three of its investments, respectively. 8 Any investment in real estate is subject to risks from fluctuating economic conditions. These conditions can adversely affect the ability to realize a profit or even to recover invested capital. Among these conditions are: · the general and local job market, · the availability and cost of mortgage financing, · monetary inflation, · tax, environmental, land use and zoning policies, · the supply of and demand for similar properties, · neighborhood conditions, · the availability and cost of utilities and water. For each of the years ended March 31, 2015, 2014 and 2013, a loss in value of an investment in a Local Limited Partnership, other than a temporary decline, is recorded by the Partnership in its financial statements as an impairment loss. Impairment is measured by comparing the Partnership’s carrying amount in the investment to the sum of the total amount of the remaining future Low Income Housing Tax Credits estimated to be allocated to the Partnership and any estimated residual value to the Partnership. For the years ended March 31, 2015, 2014 and 2013, impairment loss related to investments in Local Limited Partnerships was $728,957, $1,876,679 and $339,689, respectively. If a loan made to a Local Limited Partnership is not repaid, the amount of capital available for investment would be reduced. The Partnership has or may make a loan to a Local Limited Partnership before the Partnership's acquisition of an interest therein. If the Partnership doesn't invest in the Local Limited Partnership, the Local Limited Partnership might not repay the loan. If the Local Limited Partnership doesn't repay the loan, the amount of capital available for investment in Local Limited Partnerships would be reduced. (c)Tax risks other than those relating to tax credits In addition to the risks pertaining specifically to Low Income Housing Tax Credits, there are other Federal income tax risks.Additional Federal income tax risks associated with the ownership of Partnership Units and the operations of the Partnership and the Local Limited Partnerships include, but are not limited to, the following: No opinion of counsel as to certain matters.No legal opinion is obtained regarding matters: · the determination of which depends on future factual circumstances, · which are peculiar to individual Limited Partners, or · which are not customarily the subject of an opinion. The more significant of these matters include: · allocating purchase price among components of a property, particularly as between buildings and fixtures, the cost of which is depreciable, and the underlying land, the cost of which is not depreciable, · characterizing expenses and payments made to or by the Partnership or a Local Limited Partnership, · identifying the portion of the costs of any Housing Complex which qualify for historic and other tax credits, and · applying to any specific Limited Partner the limitation on the use of tax credits and tax losses.Limited Partners must determine for themselves the extent to which they can use tax credits and tax losses. There can be no assurance, therefore, that the IRS will not challenge some of the tax positions adopted by the Partnership.The courts could sustain an IRS challenge.An IRS challenge, if successful, could have a detrimental effect on the Partnership’s ability to realize its investment objectives. Passive activity rules will limit deduction of the Partnership’s losses and impose tax on interest income. The Internal Revenue Code imposes limits on the ability of most investors to claim losses from investments in real estate.An individual may claim these so-called passive losses only as an offset to income from investments in real estate or rental activities.An individual may not claim passive losses as an offset against other types of income, such as salaries, wages, dividends and interest.These passive activity rules will restrict the ability of most Limited Partners to use losses from the Partnership as an offset of non-passive income. 9 The Partnership may earn interest income on its reserves and loans.The passive activity rules generally will categorize interest as portfolio income, and not passive income. Passive losses cannot be used as an offset to portfolio income.Consequently, a Limited Partner could pay tax liability on portfolio income from the Partnership. At risk rules might limit deduction of the Partnership’s losses.If a significant portion of the financing used to purchase Housing Complexes does not consist of qualified nonrecourse financing, the “at risk” rules will limit a Limited Partner’s ability to claim Partnership losses to the amount the Limited Partner invests in the Partnership.The “at risk” rules of the Internal Revenue Code generally limit a Limited Partner’s ability to deduct Partnership losses to the sum of: · the amount of cash the Limited Partner invests in the Partnership, and · the Limited Partner’s share of Partnership qualified nonrecourse financing. Qualified nonrecourse financing is non-convertible, nonrecourse debt which is borrowed from a government, or with exceptions, any person actively and regularly engaged in the business of lending money. Tax liability on sale of a Housing Complex or Local Limited Partnership Interest may exceed the cash available from the sale.When a Local Limited Partnership sells a Housing Complex it will recognize gain. Such gain is equal to the difference between: · the sales proceeds plus the amount of indebtedness secured by the Housing Complex, and · the adjusted basis for the Housing Complex. The adjusted basis for a Housing Complex is its original cost, plus capital expenditures, minus depreciation. Similarly, when the Partnership sells an interest in a Local Limited Partnership the Partnership will recognize gain. Such gain is equal to the difference between: · the sales proceeds plus the Partnership’s share of the amount of indebtedness secured by the Housing Complex, and · the adjusted basis for the interest.The adjusted basis for an interest in a Local Limited Partnership is the amount paid for the interest, plus income allocations and cash distributions, less loss allocations. Accordingly, gain will be increased by the depreciation deductions taken during the holding period for the Housing Complex.In some cases, a Limited Partner could have a tax liability from a sale greater than the cash distributed to the Limited Partner from the sale. Alternative minimum tax liability could reduce a Limited Partner’s tax benefits.If a Limited Partner pays alternative minimum tax, the Limited Partner could suffer a reduction in benefits from an investment in the Partnership.The application of the alternative minimum tax is personal to each Limited Partner.Tax credits may not be utilized to reduce alternative minimum tax liability. IRS could audit the returns of the Partnership, the Local Limited Partnerships or the Limited Partners. The IRS can audit the Partnership or a Local Limited Partnership at the entity level with regard to issues affecting the entity.The IRS does not have to audit each Limited Partner in order to challenge a position taken by the Partnership or a Local Limited Partnership.Similarly, only one judicial proceeding can be filed to contest an IRS determination.A contest by the Partnership of any IRS determination might result in high legal fees. An audit of the Partnership or a Local Limited Partnership also could result in an audit of a Limited Partner.An audit of a Limited Partner’s tax returns could result in adjustments both to items that are related to the Partnership and to unrelated items.The Limited Partner could then be required to file amended tax returns and pay additional tax plus interest and penalties. 10 A successful IRS challenge to tax allocations of the Partnership or a Local Limited Partnership would reduce the tax benefits of an investment in the Partnership.Under the Internal Revenue Code, a partnership’s allocation of income, gains, deductions, losses and tax credits must have substantial economic effect.Substantial economic effect is a highly-technical concept.The fundamental principle is two-fold.If a partner will benefit economically from an item of partnership income or gain, that item must be allocated to him so that he bears the correlative tax burden.Conversely, if a partner will suffer economically from an item of partnership deduction or loss, that item must be allocated to him so that he bears the correlative tax benefit.If a partnership’s allocations do not have substantial economic effect, then the partnership’s tax items are allocated in accordance with each partner’s interest in the partnership. The IRS might challenge the allocations made by the Partnership: · between the Limited Partners and the General Partner, · among the Limited Partners, or · between the Partnership and a Local General Partner. If any allocations were successfully challenged, a greater share of the income or gain or a lesser share of the losses or tax credits might be allocated to the Limited Partners.This would increase the tax liability or reduce the tax benefits to the Limited Partners. Tax liabilities could arise in later years of the Partnership.After a period of years following commencement of operations by a Local Limited Partnership, the Local Limited Partnership may generate profits rather than losses.A Limited Partner would have tax liability on his share of such profits unless he could offset the income with: · unused passive losses from the Partnership or other investments, or · current passive losses from other investments. In such circumstances, the Limited Partner would not receive a cash distribution from the Partnership with which to pay any tax liability. IRS challenge to tax treatment of expenditures could reduce losses. The IRS may contend that fees and payments of the Partnership or a Local Limited Partnership: · should be deductible over a longer period of time or in a later year, · are excessive and may not be capitalized or deducted in full, · should be capitalized and not deducted, or · may not be included as part of the basis for computing tax credits. Any such contention by the IRS could adversely impact, among other things: · the eligible basis of a Housing Complex used to compute Low Income Housing Tax Credits, · the adjusted basis of a Housing Complex used to compute depreciation, · the correct deduction of fees, · the amortization of organization and offering expenses and start-up expenditures. If the IRS were successful in any such contention, the anticipated Low Income Housing Tax Credits and losses of the Partnership would be reduced, perhaps substantially. Changes in tax law might reduce the value of Low Income Housing Tax Credits. Although all Low Income Housing Tax Credits are allocated to a Housing Complex at commencement of the 10-year credit period, there can be no assurance that future legislation may not adversely affect an investment in the Partnership. For example, legislation could reduce or eliminate the value of Low Income Housing Tax Credits.In this regard, before 1986, the principal tax benefit of an investment in low income housing was tax losses.These tax losses generally were used to reduce an investor’s income from all sources on a dollar-for-dollar basis.Investments in low income housing were made in reliance on the availability of such tax benefits.However, tax legislation enacted in 1986 severely curtailed deduction of such losses. 11 New administrative or judicial interpretations of the law might reduce the value of Low Income Housing Tax Credits.Many of the provisions of the Internal Revenue Code related to low income housing and real estate investments have not been interpreted by the IRS in regulations, rulings or public announcements, or by the courts.In the future, these provisions may be interpreted or clarified by the IRS or the courts in a manner adverse to the Partnership or the Local Limited Partnerships.The IRS constantly reviews the Federal tax rules, and can revise its interpretations of established concepts.Any such revisions could reduce or eliminate tax benefits associated with an investment in the Partnership. State income tax laws may adversely affect the Limited Partners.A Limited Partner may be required to file income tax returns and be subject to tax and withholding in each state or local taxing jurisdiction in which: a Housing Complex is located, the Partnership or a Local Limited Partnership engages in business activities, or the Limited Partner is a resident.Corporate Limited Partners may be required to pay state franchise taxes. The tax treatment of particular items under state or local income tax laws may vary materially from the Federal income tax treatment of such items.Nonetheless, many of the Federal income tax risks associated with an investment in the Partnership may also apply under state or local income tax law.The Partnership may be required to withhold state taxes from distributions or income allocations to Limited Partners in some instances. (d)Risks related to the Partnership and the Partnership Agreement The Partnership may be unable to timely provide financial reports to the Limited Partners which would adversely affect their ability to monitor Partnership operations.Historically, the Partnership has been unable to timely file and provide investors with all of its required periodic reports.In some instances, the delay has been substantial. Each Local General Partner is required to retain independent public accountants and to report financial information to the Partnership in a timely manner.There cannot be any assurance that the Local General Partners will satisfy these obligations.If not, the Partnership would be unable to provide to the Limited Partners in a timely manner its financial statements and other reports.That would impact the Limited Partners’ ability to monitor Partnership operations.The Partnership’s failure to meet its filing requirements under the Securities Exchange Act of 1934 could reduce the liquidity for the Partnership Units due to the unavailability of public information concerning the Partnership.The failure to file could also result in sanctions imposed by the SEC.Any defense mounted by the Partnership in the face of such sanctions could entail legal and other fees, which would diminish cash reserves. Lack of liquidity of investment.There is no public market for the purchase and sale of Partnership Units, and it is unlikely that one will develop.Accordingly, Limited Partners may not be able to sell their Partnership Units promptly or at a reasonable price.Partnership Units should be considered as a long-term investment because the Partnership is unlikely to sell any Local Limited Partnership Interests for at least 15 years.Partnership Units cannot be transferred to tax-exempt or foreign entities, or through a secondary market.The General Partner can deny effectiveness of a transfer if necessary to avoid adverse tax consequences from the transfer.The General Partner does not anticipate that any Partnership Units will be redeemed by the Partnership. The Limited Partners will not control the Partnership and must rely totally on the General Partner.The General Partner will make all management decisions for the Partnership.Management decisions include exercising powers granted to the Partnership by a Local Limited Partnership.Limited Partners have no right or power to take part in Partnership management. Individual Limited Partners will have no recourse if they disagree with actions authorized by a vote of the majority.The Partnership Agreement grants to Limited Partners owning more than 50% of the Partnership Units the right to: · remove the General Partner and elect a replacement general partner, · amend the Partnership Agreement, · terminate the Partnership. 12 Accordingly, a majority-in-interest of the Limited Partners could cause any such events to occur, even if Limited Partners owning 49% of the Partnership Units opposed such action. Limitations on liability of the General Partner to the Partnership.The ability of Limited Partners to sue the General Partner and its affiliates is subject to limitations.The Partnership Agreement limits the liability of the General Partner and its affiliates to the Limited Partners.The General Partner and its affiliates will not be liable to the Limited Partners for acts and omissions: performed or omitted in good faith, and performed or omitted in a manner which the General Partner reasonably believed to be within the scope of its authority and in the best interest of the Limited Partners, provided such conduct did not constitute negligence or misconduct. Therefore, Limited Partners may be less able to sue the General Partner and its affiliates than would be the case if such provisions were not included in the Partnership Agreement. Associates and its affiliates are serving as the general partners of many other partnerships.Depending on their corporate area of responsibility, the officers of Associates initially devote approximately 5% to 50% of their time to the Partnership.These individuals spend significantly less time devoted to the Partnership after the investment of the Partnership’s capital in Local Limited Partnerships. The interests of Limited Partners may conflict with the interests of the General Partner and its affiliates.The General Partner and its affiliates are committed to the management of more than 100 other limited partnerships that have investments similar to those of the Partnership.The General Partner and its affiliates receive substantial compensation from the Partnership. The General Partner decides how the Partnership’s investments in Housing Complexes are managed, and when the investments will be sold. The General Partner may face a conflict in these circumstances because the General Partner’s share of fees and cash distributions from the transaction may be more or less than their expected share of fees if a Housing Complex was not sold. The Partnership has not developed any formal process for resolving conflicts of interest. However, the General Partner is subject to a fiduciary duty to exercise good faith and integrity in handling the affairs of the Partnership, and that duty will govern its actions in all such matters. Furthermore, the manner in which the Partnership can operate and sell investments is subject to substantial restrictions as outlined in the Partnership Agreement. The Partnership’s accrued payables consist primarily of the asset management fees payable to the General Partner and the capital contributions payable to Local Limited Partnerships.The asset management fees payable increased by approximately $156,000, $164,000 and $164,000 for the years ended March 31, 2015, 2014 and 2013, respectively. The payables due to the Local Limited Partnerships increased (decreased) by approximately $(99,000), $0, and $0, for the years ended March 31, 2015, 2014 and 2013, respectively.The Partnership’s future contractual cash obligations consist of its obligations to pay future annual asset management fees and the payables due to the Local Limited Partnerships.The future annual asset management fees will equal approximately $116,000 per year through the termination of the Partnership, which must occur no later than December 31, 2070.Though the amounts payable to the General Partner and/or its affiliates are contractuallycurrently payable, the Partnership anticipates that the General Partner and/or its affiliates will not require the payment of these contractualobligations until capital reserves are in excess of the aggregate of the existing contractual obligationsand anticipated future foreseeable obligations of the Partnership. The Partnership would be adversely affected should the General Partner and/or its affiliates demand current payment of the existing contractual obligations and or suspend services for this or any other reason. Associates has agreed to continue providing advances sufficient enough to fund the operations and working capital requirements of the Partnership through August 31, 2016. Item 1B. Unresolved Staff Comments Not Applicable Item 2. Properties Through its investments in Local Limited Partnerships, the Partnership holds indirect ownership interests in the Housing Complexes. The following table reflects the status of the Housing Complexes as of the dates or for the periods indicated: 13 As of March 31, 2015 As of December 31, 2014 Local Limited Partnership Name Location General Partner Name Partnership’s Total Investment in Local Limited Partnerships Amount of Investment Paid to Date Number of Units Estimated Aggregate Low Income Housing Tax Credits (1) Mortgage Balances of Local Limited Partnership 909 4th YMCA, L.P. (3) Seattle, Washington YMCA of Greater Seattle $ $ 20 $ $ - Crestview Housing, L.P. Bigfork, Montana American Covenant Senior Housing Foundation, Inc. 24 Davenport Housing VII, L.P. Davenport, Iowa Shelter Resource Corporation 20 FDI-Country Square, LTD. Lone Star, Texas Fieser Holdings, Inc. 24 FDI-Park Place, LTD. Bellville, Texas Fieser Holdings, Inc. 40 Grove Village, L.P. (2) Dallas, Texas Walker Guardian LLC N/A N/A - Head Circle, L.P. Ruleville, Mississippi SEMC, Inc. 38 Pleasant Village, L.P. (3) Dallas, Texas Walker Guardian LLC $ (1) Represents aggregate anticipated Low Income Housing Tax Credits to be received over the 10 year credit period if the Housing Complexes are retained and rented in compliance with credit rules for the Compliance Period.Approximately 73% of the anticipated Low Income Housing Tax Credits have been received from the Local Limited Partnerships. (2) The Local Limited Partnership was disposed of subsequent to December 31, 2014, but prior to March 31, 2015. (3) The Local LimitedPartnership was disposed of subsequent to March 31, 2015. 14 For the year ended December 31, 2014 Local Limited Partnership Name Rental Income Net Income (Loss) Low Income Housing Tax Credits Allocated to Partnership 909 4th YMCA, L.P. (2) $ $ % Crestview Housing, L.P. % Davenport Housing VII, L.P. ) % FDI-Country Square, LTD. ) % FDI-Park Place, LTD. ) % Grove Village, L.P. (1) ) % Head Circle, L.P. ) % Pleasant Village, L.P. (2) ) % $ $ ) The Local Limited Partnership was disposed of subsequent to December 31, 2014, but prior to March 31, 2015. (2) The Local Limited Partnership was sold subsequent to March 31, 2015. 15 WNC Housing Tax Credit Fund VI, L.P., Series 13 Occupancy Rates As of December 31, Local Limited Partnership Name Location General Partner Name 909 4th YMCA, L.P. Seattle, Washington YMCA of Greater Seattle 85
